INSURANCE
Since the amendment of 15 O.S. 13 [15-13] (1971), by Section 1, Chapter 221 O.S.L. 1972 (15 O.S. 13 [15-13] (1977)), lowered the age of majority to 18 years for all persons, those persons between the ages of 18 and 21 years are persons "upon whom majority rights have been conferred", within the meaning of 36 O.S. 1309 [36-1309] (1971), and, therefore, such persons meet the age requirement to become licensed as an insurance agent under 36 O.S. 1309 [36-1309] (1971).  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Can persons between the ages of 18 and 21 years become licensed as insurance agents without obtaining a district court judgment conferring upon them rights of majority? Concerning the qualifications for a person to become licensed as an insurance agent, 36 O.S 1309 (1971), provides in pertinent part as follows: "The Commissioner shall not issue, renew, or permit to exist any agent's or solicitor's license, except in compliance with this article, or with respect to any individual not qualified therefor as follows: "1. Must be of age 21 or more or one upon whom majority rights have been conferred. . . ." The pertinent portion of 15 O.S. 13 [15-13] (1977), defines "minors" as "persons under eighteen (18) years of age." Further, 10 O.S. 91 [10-91] (1977), gives the district courts authority to confer the rights of majority upon minors. The pertinent portion of that section reads as follows: "The district court shall have authority to confer upon minors the rights of majority concerning contracts, and to authorize and empower any person, under the age of 18 years, to transact business in general, or any business specified, with the same effect as if such act or thing were done by a person above that age. . . ." If the phrase "or one upon whom majority rights have been conferred", as used in 36 O.S. 1309 [36-1309] of the Insurance Code, is construed to mean only those persons upon whom the district court has conferred the rights of majority pursuant to 10 O.S. 91 [10-91] (1977), this would result in persons under the age of 18 upon whom the district court has conferred majority rights and persons over 21 being qualified to be licensed as an insurance agent, but no one in the age group between 18 and 21 years would be so qualified. We do not think the Legislature intended such result.  The phrase "or one upon whom majority rights have been conferred", as used in 36 O.S. 1309 [36-1309] of the Insurance Code, can also be construed to refer to any person upon whom majority rights have been conferred either by the district court pursuant to 10 O.S. 91 [10-91] (1977), or by the Oklahoma Legislature pursuant to its amendment of 15 O.S. 13 [15-13] (1971), by Section 1, Chapter 221 O.S.L. 1972 (15 O.S. 13 [15-13] (1977)), wherein it changed the age of majority for all persons to 18 years. We view this second construction of Section 1309 of the Insurance Code as a more reasonable construction consistent with the overall legislative intent expressed in all of the above-cited statutory provisions.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. Since the amendment of 15 O.S. 13 [15-13] (1971), by Section 1, Chapter 221 O.S.L. 1972 (15 O.S. 13 [15-13] (1977)), lowered the age of majority to 18 years for all persons, those persons between the ages of 18 and 21 years are persons "upon whom majority rights have been conferred", within the meaning of 36 O.S. 1309 [36-1309] (1971), and, therefore, such persons meet the age requirement to become licensed as an insurance agent under 36 O.S. 1309 [36-1309] (1971).  (GERALD E. WEIS)